Exhibit 10.14

AMENDMENT NO. 7 TO CREDIT AGREEMENT

THIS AMENDING AGREEMENT is made as of the 22nd day of December, 2010,

B E T W E E N:

JPMORGAN CHASE BANK, N.A. (hereinafter referred to as the “Agent”)

- and -

THOSE BANKS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO

(hereinafter collectively referred to as the “Lenders”)

- and -

VITRAN CORPORATION INC., VITRAN EXPRESS CANADA INC. AND VITRAN CORPORATION

(hereinafter collectively referred to as the “Borrowers”)

- and –

THE GUARANTORS WHOSE NAMES APPEAR ON THE SIGNATURE PAGES HERETO

(hereinafter collectively referred to as the “Guarantors”)

WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit Agreement
dated as of July 31, 2007 (the “Original Credit Agreement”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 1 to Credit Agreement dated as of January 21, 2008 (the
“First Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 2 to Credit Agreement dated as of April 10, 2008 (the “Second
Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 3 to Credit Agreement dated as of December 30, 2008 (the
“Third Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 4 to Credit Agreement dated as of March 6, 2009 (the “Fourth
Amendment”);



--------------------------------------------------------------------------------

 

2.

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 5 to Credit Agreement dated as of May 8, 2009 (the “Fifth
Amendment”);

AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors entered
into Amendment No. 6 to Credit Agreement dated as of September 17, 2009 (the
“Sixth Amendment”) (the Original Credit Agreement as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment and the Sixth Amendment is hereinafter referred to as the
“Credit Agreement”);

AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;

NOW THEREFORE in consideration of the premises and the agreements herein set out
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

 

1.1 Definitions.

Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this “Agreement”), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.

 

1.2 References to Credit Agreement.

Upon execution of this Agreement, the Credit Agreement shall be deemed to have
been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof). The terms “hereof”, “herein”, “this agreement” and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.

 

1.3 Continued Effectiveness.

Nothing contained in this Agreement shall be deemed to be a waiver by the Agent
or the Lenders of compliance by the Borrowers and Guarantors of any covenant or
agreement contained in, or a waiver of any Default or Event of Default under,
the Credit Agreement or applicable Guarantee and each of the parties hereto
agree that the Credit Agreement as amended by this Agreement shall remain in
full force and effect.

 

1.4 Benefit of the Agreement.

This Agreement shall enure to the benefit of and be binding upon the Borrowers,
the Guarantors, the Agent and the Lenders and their respective successors and
permitted assigns.



--------------------------------------------------------------------------------

 

3.

1.5 Invalidity of any Provisions.

Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.

 

1.6 Captions and Heading.

The inclusion of headings preceding the text of the sections of this Agreement
and the headings following each Article in this Agreement are intended for
convenience of reference only and shall not affect in any way the construction
or interpretation thereof.

ARTICLE II

AMENDMENTS

 

2.1 Amendments

Subject to satisfaction of the conditions precedent set forth in Article IV of
this Agreement, the Credit Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in proper alphabetical sequence:

 

  (i) “EDC Indebtedness” means the Indebtedness of Vitran Corporation to Export
Development Canada with respect to the acquisition of 1600 Oliver Avenue,
Indianapolis, Indiana in the maximum principal amount of US$3,500,000, maturing
no earlier than the Maturity Date and on terms satisfactory to the Agent, acting
reasonably, together with any guarantees to be delivered by other Obligors to
Export Development Canada in connection with such indebtedness only.

 

  (ii) “EDC Loan Documents” means the loan and security documentation which
evidences the EDC Indebtedness and the guarantees and security therefor, in form
and substance satisfactory to the Agent, acting reasonably.

 

  (iii) “Permitted Finance Subsidiary Debt” means indebtedness from time to time
of the U.S. Borrower to Vitran Hungary Zrt. or Vitran Lux in the maximum
principal amount of $145,110,960.

 

  (iv) “Vitran Lux” means Vitran S.a.r.l.

 

  (b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
following defined terms:

 

  (i) “National City Bank Indebtedness”;

 

  (ii) “National City Bank Loan Documents”; and



--------------------------------------------------------------------------------

 

4.

  (iii) “Permitted Hungarian Debt”.

 

  (c) The definition of “Excluded Subsidiaries” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

““Excluded Subsidiaries” means Vitran Hungary Zrt., Vitran Spain Holdings S.L.,
Vitran Lux and Vitran Delaware LLC and “Excluded Subsidiary” means any one of
them.”

 

  (d) The definition of “Permitted Debt” in Section 1.1 of the Credit Agreement
is hereby amended by deleting paragraphs (e) and (f) thereof in their entirety
and replacing such paragraphs with the following:

 

  “(e) Permitted Finance Subsidiary Debt;

 

  (f) the EDC Indebtedness;”

 

  (e) The definition of “Permitted Disposition” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

““Permitted Disposition” means (i) the sale, lease or other disposition by the
applicable Obligor of the properties listed on Part III of Schedule H hereto,
(ii) the sale, lease or other disposition by an Obligor of any assets or
property to another Obligor, and (iii) any other disposition of assets of any of
the Companies out of the ordinary course of business which is expressly
consented to in writing by the Majority Lenders.”

 

  (f) The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement
is hereby amended by (i) deleting the “and” at the end of paragraph (p),
(ii) deleting the “.” at the end of paragraph (q) and replacing such deletion
with “; and”, and (iii) inserting the following paragraph (r):

 

  “(r) a mortgage in favour of Export Development Canada in respect of the EDC
Indebtedness over the property municipally known as 1600 Oliver Avenue,
Indianapolis, Indiana.”

 

  (g) Section 11.2(b)(ii) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “(ii) each of Vitran Hungary Zrt., Vitran Spain Holdings S.L., Vitran Delaware
LLC and Shorthaul Transport Inc. (formerly Frontier Transport Corporation) may
be wound up or amalgamated on or before July 31, 2012.”

 

  (h) Section 11.2(k) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

  “(k)

EDC Loan Documents. The Borrowers shall not suffer or permit (a) Vitran
Corporation to amend, modify, supplement or restate the EDC Loan Documents in
any material respect without the prior written consent of the Agent, such
consent not to be unreasonably withheld or delayed, (b) the EDC Indebtedness



--------------------------------------------------------------------------------

 

5.

 

to mature before the Maturity Date, or (c) the EDC Indebtedness to be in a
principal amount of greater than US$3,500,000. No Obligor shall make any
prepayment of the EDC Indebtedness.”

 

  (i) Section 11.1 of the Credit Agreement is hereby amended by inserting the
following paragraph (ll):

 

  “(ll) Undertaking re: Mortgage. The Borrowers shall, and shall cause each of
the Obligors to (a) register, or cause its counsel to register, against title to
1600 Oliver Avenue, Indianapolis, Indiana, a second priority mortgage in form
and scope satisfactory to the Agent concurrently with registering the first
mortgage in respect of such property in favour of Export Development Canada (or
by such later date agreed to by the Agent in writing in its sole discretion,
acting reasonably), and (b) deliver to the Agent title insurance policies in
respect of such property in form, scope and amount satisfactory to the Agent
concurrently with delivering such a policy to Export Development Canada (or by
such later date agreed to by the Agent in writing in its sole discretion, acting
reasonably).”

 

  (j) Section 11.2(q) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

  “(q) Excluded Subsidiaries. The U.S. Borrower shall not pay any amount or
amounts owing to any Excluded Subsidiary if a Default has occurred and is
continuing or if such payment would trigger the occurrence of a Default.”

 

  (k) The Credit Agreement is hereby amended by replacing all references to
“Permitted Hungarian Debt” with “Permitted Finance Subsidiary Debt”.

 

  (l) Schedule P to the Credit Agreement is hereby deleted in its entirety.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties.

Each of the Borrowers and the Guarantors hereby represents and warrants to the
Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):

 

  (a)

Status and Power. Each Company is a corporation duly incorporated or amalgamated
and organized and validly existing under the laws of its jurisdiction of
incorporation or amalgamation. Each Company is duly qualified, registered or
licensed in all jurisdictions where such qualification, registration or
licensing is required for such Company to carry on its business, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Each Company has all requisite capacity, power and authority to own,
hold under licence or lease its properties, to carry on its business and to
otherwise enter into, and carry out the transactions contemplated by, the Loan



--------------------------------------------------------------------------------

 

6.

Documents to which it is a party. None of the Obligors is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

  (b) Authorization and Enforcement of Loan Documents. All necessary action,
corporate or otherwise, has been taken to authorize the execution, delivery and
performance by each Obligor of this Agreement. Each Obligor has duly executed
and delivered this Agreement. This Agreement constitutes a legal, valid and
binding obligation of each Obligor, enforceable against each Obligor by the
Agent and the Lenders in accordance with its terms, except to the extent that
the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
limiting the enforcement of creditors’ rights generally and (ii) the fact that
the courts may deny the granting or enforcement of equitable rights.

 

  (c) Compliance with Other Instruments. The execution, delivery and performance
by each Obligor of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with, result in any breach or
violation of, or constitute a default under the terms, conditions or provisions
of the articles of incorporation (or amalgamation, as applicable) or by-laws of
the Obligors, any Applicable Law or any agreement, lease, licence, permit or
other instrument to which any Obligor is a party or is otherwise bound or by
which any Obligor benefits or to which its property is subject and do not
require the consent or approval of any Official Body or any other Person except
as has been obtained. Each Obligor has complied with all Applicable Law in
respect of this Agreement and the transactions contemplated herein.

 

  (d) Compliance with Laws. None of the Companies are in violation of any
agreement, employee benefit plan, pension plan, mortgage, franchise, licence,
judgment, decree, order, statute, rule or regulation relating in any way to
itself, to the operation of its business or to its property or assets and which
could reasonably be expected to have a Material Adverse Effect.

 

  (e) Default. No Default or Event of Default under the Credit Agreement has
occurred or is continuing.

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1 Conditions Precedent.

This Agreement shall not become effective until the Agent and the Lenders shall
have received the following all in form and substance satisfactory to the Agent
(the date on which such conditions precedent are satisfied is hereinafter
referred to as the “Amendment Effective Date”):

 

  (a) this Agreement shall have been duly executed and delivered to the Agent
and each of the Lenders by the Borrowers and the Guarantors;

 

  (b) the Agent shall have received payment of all fees required by it in
connection with this Agreement and the fee letter dated as of the date hereof
between the Borrowers and the Agent;



--------------------------------------------------------------------------------

 

7.

  (c) each of the Lenders party to this Agreement shall have received payment of
a fee in an amount equal to $5,000; and

 

  (d) the Agent shall have received all such other certificates, documents,
opinions, and information that it reasonably requests.

ARTICLE V

CONSENT AND CONFIRMATION

 

5.1 Guarantors Consent

Each of the Guarantors hereby consents to the amendments to the Credit Agreement
provided for in this Agreement and hereby confirms that its respective Guarantee
remains in full force and effect with respect to the Secured Obligations under
the Credit Agreement as amended by this Agreement.

ARTICLE VI

MISCELLANEOUS

 

6.1 Further Assurances.

Each of the parties hereto agrees to execute and deliver or cause to be executed
and delivered all such instruments and to take all such action as the other
party may reasonably request, and at the expense of such other party in order to
more fully effectuate and accomplish the intent and purposes of and to carry out
the terms of this Agreement.

 

6.2 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

6.3 Consent to Jurisdiction.

Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court. Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each of the Borrowers and the
Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.

 

6.4 Time of the Essence.

Time shall be of the essence in this Agreement in all respects.



--------------------------------------------------------------------------------

 

8.

6.5 Counterparts.

This Agreement may be executed and delivered in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Counterparts may be executed and delivered in original, facsimile or portable
document format (pdf) form to the other parties hereto and the parties hereto
agree to accept any such executed counterparts as original signed versions of
this Agreement.

[signature pages to follow]



--------------------------------------------------------------------------------

 

9.

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set out above.

 

VITRAN CORPORATION INC.     VITRAN EXPRESS CANADA INC. By:   /s/ Richard E.
Gaetz     By:   /s/ Richard E. Gaetz

Name:

Title:

 

Richard E. Gaetz

President and Chief Executive Officer

   

Name:

Title:

 

Richard E. Gaetz

Chief Executive Officer

 

VITRAN CORPORATION    

JPMORGAN CHASE BANK, N.A.,

as Agent

By:   /s/ Richard E. Gaetz     By:   /s/ Jeffrey Coleman

Name:

Title:

 

Richard E. Gaetz

Chief Executive Officer

   

Name:

Title:

 

Jeffrey Coleman

Vice President

 

JPMORGAN CHASE BANK, N.A.,

Toronto Branch, as Canadian Lender

   

JPMORGAN CHASE BANK, N.A.

as U.S. Lender

By:   /s/ Jeffrey Coleman     By:   /s/ Jeffrey Coleman

Name:

Title:

 

Jeffrey Coleman

Vice President

   

Name:

Title:

 

Jeffrey Coleman

Vice President

 

FIFTH THIRD BANK,

as U.S. Lender

   

FIFTH THIRD BANK,

Canadian Branch, as Canadian Lender

By:   /s/ William J. Krummen     By:   /s/ Christopher L. Gifford

Name:

Title:

 

William J. Krummen

Vice President

   

Name:

Title:

 

Christopher L. Gifford

Vice President & Principal Officer



--------------------------------------------------------------------------------

 

10.

WELLS FARGO BANK, N.A.

as U.S. Lender

   

WELLS FARGO FINANCIAL CORPORATION CANADA,

as Canadian Lender

By:   /s/ Jennifer Niebregge     By:   /s/ Janet Heinila

Name:

Title:

 

Jennifer Niebregge

Officer

   

Name:

Title:

 

Janet Heinila

Vice President

 

PNC BANK, NATIONAL ASSOCIATION

as U.S. Lender

   

PNC BANK, Canada Branch,

as Canadian Lender

By:   /s/ Troy Brown     By:   /s/ Mike Danby

Name:

Title:

 

Troy Brown

Vice President

   

Name:

Title:

 

Mike Danby

Assistant Vice President

 

BANK OF MONTREAL

Chicago Branch as U.S. Lender

   

BANK OF MONTREAL,

as Canadian Lender

By:   /s/ Joseph W. Linder     By:   /s/ Sean P. Gallaway

Name:

Title:

 

Joseph Linder

Vice President

   

Name:

Title:

 

Sean P. Gallaway

Vice President

 

BANK OF AMERICA, N.A.

as U.S. Lender

   

BANK OF AMERICA, N.A.

Canada Branch, as Canadian Lender

By:   /s/ David Meehan     By:   /s/ David Meehan

Name:

Title:

 

David Meehan

Vice President

   

Name:

Title:

 

David Meehan

Vice President



--------------------------------------------------------------------------------

 

11.

NATIONAL BANK OF CANADA,

New York Branch, as U.S. Lender

   

NATIONAL BANK OF CANADA,

as Canadian Lender

By:   /s/ Vincent Lima     By:   /s/ Ben Ciallella Name:   Vincent Lima    
Name:   Ben Ciallella Title:   Vice President     Title:   Managing Director

 

By:   /s/ Peter Florillo     By:   /s/ Ian Gillespie Name:   Peter Florillo    
Name:   Ian Gillespie Title:   Assistant Vice President Loan Administration    
Title:   Managing Director

 

LAURENTIAN BANK OF CANADA,

as Canadian Lender

    By:   /s/ Raj Butani       Name:   Raj Butani       Title:   Senior Manager
     

 

By:   /s/ Nancy Martinello       Name:   Nancy Martinello       Title:   Senior
Manager      



--------------------------------------------------------------------------------

 

12.

VITRAN LOGISTICS LIMITED     EXPÉDITEUR T.W. LTÉE By:   /s/ Richard E. Gaetz    
By:   /s/ Richard E. Gaetz Name:   Richard E. Gaetz     Name:   Richard E. Gaetz
Title:   Authorized Signatory     Title:   Authorized Signatory

 

CAN-AM LOGISTICS INC.     1833660 ONTARIO INC. By:   /s/ Richard E. Gaetz    
By:   /s/ Richard E. Gaetz Name:   Richard E. Gaetz     Name:   Richard E. Gaetz
Title:   Authorized Signatory     Title:   Authorized Signatory

 

ROUT-WAY EXPRESS LINES LTD./LES SERVICES

ROUTIERS EXPRESS ROUT LTÉE

    1098304 ONTARIO INC. By:   /s/ Richard E. Gaetz     By:   /s/ Richard E.
Gaetz Name:   Richard E. Gaetz     Name:   Richard E. Gaetz Title:   Authorized
Signatory     Title:   Authorized Signatory

 

VITRAN ENVIRONMENTAL SYSTEMS INC.     DONEY HOLDINGS INC. By:   /s/ Richard E.
Gaetz     By:   /s/ Richard E. Gaetz Name:   Richard E. Gaetz     Name:  
Richard E. Gaetz Title:   Authorized Signatory     Title:   Authorized Signatory

 

0772703 B.C. LTD.     SOUTHERN EXPRESS LINE OF ONTARIO LIMITED By:   /s/ Richard
E. Gaetz     By:   /s/ Richard E. Gaetz Name:   Richard E. Gaetz     Name:  
Richard E. Gaetz Title:   Authorized Signatory     Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

13.

VITRAN EXPRESS, INC.     1277050 ALBERTA INC. By:   /s/ Richard E. Gaetz     By:
  /s/ Richard E. Gaetz

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory

   

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory

 

SHORTHAUL TRANSPORT INC.     VITRAN LOGISTICS, INC. By:   /s/ Richard E. Gaetz  
  By:   /s/ Richard E. Gaetz

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory

   

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory

 

LAS VEGAS/L.A. EXPRESS, INC.     VITRAN LOGISTICS CORP. By:   /s/ Richard E.
Gaetz     By:   /s/ Richard E. Gaetz

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory

   

Name:

Title:

 

Richard E. Gaetz

Authorized Signatory